Citation Nr: 1740686	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-44 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for low back pain with arthritis (back disability).  

2.  Entitlement to service connection for Hepatitis C.  

3.  Entitlement to service connection for congestive heart failure with a pacemaker (cardiac disability).  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to September 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In June 2013, the Veteran and his spouse testified before the undersigned at a VA Central Office Board hearing in Washington, D.C.  A transcript of that hearing has been associated with the claims file and reviewed. 

This case was previously before the Board in January 2014, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In a February 2015 VA examination, the Veteran reported receiving Social Security Agency (SSA) disability benefits since 2005.  The Board notes that it does not appear that any attempts have been made to obtain the Veteran's SSA records.  

In July 2015, a VA examiner opined that it is less likely than not that the Veteran's cardiac disorder, hypertension, and sleep apnea are due to his service-connected posttraumatic stress disorder (PTSD), but did not opine as to whether those disorders had been aggravated by his PTSD.  The examiner also failed to address whether the Veteran's cardiac disorder, hypertension, and sleep apnea are directly related to his period of active service, or whether they were caused or have been aggravated by unspecified depressive disorder associated with PTSD.  Subsequent to the February 2015 VA examinations, the Veteran's service-connected PTSD was amended to include cocaine use disorder and alcohol use disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the virtual file the Veteran's SSA records.  Requests for federal records should continue until the records are obtained or deemed unavailable.  If unavailable, then supporting documentation is to be added to the virtual file.  

2.  After completing directive #1, request an addendum opinion from the VA examiner who provided the July 2015 opinions, or another appropriate VA examiner, as to the etiology of the Veteran's cardiac disorder and hypertension.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should be provided and review the virtual file, including a copy of this Remand.  The examiner should address the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current cardiac disorder manifested during, or is otherwise related to, his period of active service?  

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current cardiac disorder was caused by his service-connected depressive disorder, cocaine use disorder, or alcohol use disorder?  

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current cardiac disorder has been aggravated (i.e., worsened beyond the normal progression of that disease) by his service-connected PTSD, depressive disorder, cocaine use disorder, or alcohol use disorder?  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

d.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension manifested during, or is otherwise related to, his period of active service?  

e.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected depressive disorder, cocaine use disorder, or alcohol use disorder?  

f.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has been aggravated (i.e., worsened beyond the normal progression of that disease) by his service-connected PTSD, depressive disorder, cocaine use disorder, or alcohol use disorder?  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

3.  After completing directive #1, request an addendum opinion from the VA examiner who provided the July 2015 opinion, or another appropriate VA examiner, as to the etiology of the Veteran's sleep apnea.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should be provided and review the virtual file, including a copy of this Remand.  The examiner should address the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea manifested during, or is otherwise related to, his period of active service?  

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by his service-connected depressive disorder, cocaine use disorder, or alcohol use disorder?  

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea has been aggravated (i.e., worsened beyond the normal progression of that disease) by his service-connected PTSD, depressive disorder, cocaine use disorder, or alcohol use disorder?  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

4.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).



